          Case 5:21-cv-02288-JFL Document 18 Filed 09/16/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                    :
NINOSHKA MATIAS,                    :
     Plaintiff,                     :
                                    :
            v.                      :                 No. 5:21-cv-02288
                                    :
TERRAPIN HOUSE, INC.,               :
      Defendant.                    :
____________________________________:

                                           ORDER

       AND NOW, this 16th day of September, 2021, upon consideration of Defendant’s Partial

Motion to Dismiss Plaintiff’s Amended Complaint, ECF No. 12, Plaintiff’s response in

opposition thereto, ECF No. 16, and for the reasons set forth in the Court’s Opinion issued this

date, IT IS ORDERED THAT:

   1. Defendant’s Motion to Dismiss, ECF No. 12, is DENIED.



                                                            BY THE COURT:



                                                            /s/ Joseph F. Leeson, Jr._________
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Judge




                                                1
                                             091521
